Citation Nr: 1735185	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for a varicose vein disorder.

4. Entitlement to service connection for a memory loss disorder.

5. Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973 and October 1974 to November 1991, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board most recently remanded this appeal for additional development in April 2016.

The issue of entitlement to service connection for diabetes mellitus has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's diagnosed major depressive disorder had its initial onset in service or is otherwise shown to be etiologically related to service.

2. A chronic respiratory disorder was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed emphysema and/or COPD is etiologically related to service.

3. A chronic vascular disorder was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral varicose veins are etiologically related to service.

4. The Veteran's complaints of memory loss have been attributed to alcohol use and alcoholic dementia.


CONCLUSIONS OF LAW

1. The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304.

2. The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1117, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

3. The criteria for service connection for a varicose vein disorder have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4. The criteria for service connection for a memory loss disability have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in April 2016 for additional development.  That included obtaining Social Security Administration (SSA) records, identified non-VA healthcare providers, VA treatment records, and conducting VA examinations.  There has been substantial compliance with those instructions.  In that regard, it is noted that a medical release for records from Dr. P. Gertenberg was requested and that the Veteran did not provide the appropriate form.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of the aforemention examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512  (1998).

Aside from the general statutes and regulations, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3. 317.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3. 317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. 
 § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
 § 3.317(b).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3. 317 (a)(4).

Acquired Psychiatric Disorder

A June 2016 VA psychological examination diagnosed the Veteran as having major depressive disorder.  Element (1) of Shedden has been met.

With respect to Shedden element (2), service treatment records reflect a diagnosis of and treatment for depression.  An undated report of medical history in the Veteran's service treatment records completed (seemingly after February 1991) noted a current condition of "mild depression" with prescription of psychiatric medications.  An April 1991 psychological clinic note indicated that the Veteran began psychological treatment in March 1988.  The Veteran's August 1991 report of medical history was positive for depression, and his August 1991 separation examination noted "treatment for psychiatric disorder with Klonopin and Prozac."  These records demonstrate in-service incurrence of depression and satisfy Shedden element (2).

Finally, the Board finds that there is a nexus between the Veteran's in-service diagnosis of depression and his current major depressive disorder.  An October 2006 treatment record from his social worker states that he was treated for major depressive disorder from 1993 to 1995, within two years of separation from service.  See June 2008 Medical Treatment Record, Government Facility.  Post-service private and VA records show continuing psychiatric treatment for depression from November 2001 to the present.  Considering the Veteran's in-service diagnosis of and treatment for depression, his post-service treatment for depression within two years of separation, and continuing treatment documented in the record, the Board grants the Veteran the benefit of the doubt and finds that his major depressive disorder had its etiology in service.

The Board acknowledges the June 2016 examiner's negative nexus opinion concerning the Veteran's major depressive disorder.  The examiner opined that it is less likely than not that his disorder is related to military service, citing insufficient evidence to link the disorder to service.  However, the examiner did not address the in-service diagnosis of and treatment for depression, which indicate a link between the disorder and service.  As such, the opinion is entitled to little weight. 

COPD and Varicose Vein Disorder

A June 2016 VA respiratory examination diagnosed emphysema.  There are also references to a diagnosis of COPD.  A June 2016 VA artery and vein examination diagnosed bilateral varicose veins.  Element (1) of Shedden has been met.  However, as both emphysema, COPD, and varicose veins represent known clinical diagnsoses, application of 38 C.F.R. § 3. 317 would be inappropriate.

Service treatment records do not reflect complaints of, treatment for, or a diagnosis of a chronic respiratory or vascular disorder.  It is also highlighted that the Veteran's separation examination in August 1991 fails to document any complaints of or observed symptoms related to a respiratory problem or varicose veins.

The Veteran asserts that he developed a respiratory disorder as a result of marching behind a motor vehicle that emitted chemical smoke, for which he was subsequently checked by medical personnel, who took blood samples and blood pressure readings.  See October 2007 Notice of Disagreement.  In the alternative, he claims to have developed his disorder from exposure to teargas in training or unknown chemical exposure in Southwest Asia.  See August 2006 Statement in Support of Claim; December 2012 Report of General Information.  He also asserts that he has a varicose vein disorder due to strenuous marching and running in the military.  See December 2012 Report of General Information.  Despite the fact that there is no record of these complaints or incidents, the Board finds that the Veteran's recounting of these events is certainly plausible.

What remains for consideration is whether there is a nexus between the Veteran's service and his current diagnoses.  The Board again notes that the Veteran's service discharge examination is silent with respect to any respiratory or vascular disorder.  There is no competent evidence of a nexus between the diagnoses of emphysema and varicose veins and the Veteran's service.

The June 2016 VA examiner opined that it was less likely that any current (emphysema) or previously diagnosed respiratory disorder (COPD) began in service, was caused by service, or is otherwise related to the Veteran's active service, to include asserted unknown chemical exposure.  The examiner also stated that it is less likely that any current or previously diagnosed bilateral leg varicose vein disorder began in service, was caused by service, or is otherwise related to the Veteran's active service, to include in-service marching and running.  The examiner cited the absence of documentation of chronic respiratory problems or a varicose vein disorder in the Veteran's service treatment records, diagnoses of his disorders long after service, and his significant smoking history of two packs per day for 20 years.

The Board affords the examiner's opinions great weight, as they were based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's statements attributing his disabilities and other symptoms to service; nevertheless, the Veteran is not competent to opine on the etiology of complex medical conditions such as COPD and a varicose vein disorder, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Memory Loss

There is no evidence in the Veteran's service treatment records for complaints, treatment, or diagnosis of memory problems.  His discharge examination is similarly silent in that respect.  He does not necessarily argue the contrary.  Rather, the Veteran asserts that he has short-term memory loss disorder due to chemical exposure or secondary to an acquired psychiatric disorder.  See August 2006 Statement in Support of Claim.

In a January 2017 addendum opinion, the June 2016 VA examiner could not diagnose a chronic memory loss disability.  Reference was made to the absence of short-term memory complaints in service or long thereafter as well as the Veteran's ability to acquire and use a foreign language.  He also demonstrated the ability to manage his own affairs.  The examiner further noted that he denied having memory problems in November 2016 in response to offers of substance dependence treatment.  More importantly, the examiner attributed the memory complaints (as opposed to a memory loss disability) to chronic alcohol use disorder and a diagnosis of alcoholic dementia.   

Put another way, although memory loss could fall under the rubric of symptoms of an undiagnosed illness, objective indications of chronic disability.  The VA examiner pointed to multiple examples to refute a finding of there being objective indication of a chronic disability manifested by the memory loss.  The examiner essentially explained that the Veteran's memory loss complaints were sporadic and periodic and coupled with his abuse of alcohol.  Alcoholic dementia was even diagnosed.  There is no basis for establishing service connection under the 38 C.F.R. § 3. 317 framework.

Further, to the extent that it could be argued that separate and distinct memory loss disability has been shown, which the Board does not concede, emphasis is placed on the examiner's finding that any memory problems experienced by the Veteran has been linked to his abuse of alcohol.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. §§ 105 and 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368  (Fed. Cir. 2001).  Service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the veteran's primary service-connected disability." Allen at 1381.  There is no such evidence in the present appeal.  Service connection on a secondary is not warranted.

Full consideration has been given to the Veteran's assertions that he suffers from a memory loss disability attributable to his military service or secondary to a service-connected disability.  The Veteran is competent to report that which he has personally experienced, such as memory problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nonetheless, the Veteran is not competent to diagnose or opine on the etiology of a complex medical condition such as a memory loss disability.  See Jandreau, 492 F.3d 1372.  His opinion is also outweighed by the findings of the June 2016 VA examination, which determined that any memory complaints were tied to chronic alcohol use disorder and alcoholic dementia.  There is simply no objective medical evidence of a memory disability as defined by VA.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a varicose vein disorder is denied.

Entitlement to service connection for a memory loss disorder is denied.


REMAND

In the April 2016 remand directives, the Board requested a VA examination and medical opinion addressing whether the Veteran's lumbar spine disorder is etiologically related to service.  The Veteran underwent a VA examination in June 2016, and the examiner diagnosed DDD of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's back disorder was incurred in or caused by service.  The examiner based his opinion, in part, on the absence of any treatment for back problems in service, although the examiner admitted that he did not review the Veteran's file.

However, the Veteran's service treatment records document many instances of back problems.  Service treatment records from November 1973, September 1977, August 1978, May 1981, November 1985, and December 1989 document various complaints of and treatment for lower and upper back pain.  An August 1991 report of medical history also indicates that the Veteran wore a brace or back support and had recurrent back pain.  

Because the examiner's opinion is not based on a complete understanding of the Veteran's medical history, the Board finds that the development conducted fails to comply with the April 2016 remand directives, and corrective action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who conducted the June 2016 VA back examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The following should be addressed:

a. Is it at least as likely as not that the Veteran's DDD of the lumbar spine had its onset in service or is otherwise etiologically related to the Veteran's active service?  The examiner should consider the November 1973, September 1977, August 1978, May 1981, November 1985, December 1989, and August 1991 service treatment records denoting back problems.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


